Case 19-16477 Doc49 Filed 10/07/19 Page 1 of 1

LS RETAIN

Lori S. Simpson , U. S&S. BANKRUPTCY JUDGE Evidentiary avg: Gy
; Exhibits Filed: Y N

 

PROCEEDING MEMO - CHAPTER 13

Date: 10/07/2019 Time: 02:00
CASE: 19-16477 SYEDA SAIMA HUSSAIN

  

t.Leslie A Pladna yYepresenting SYEDA SAIMA HUSSAIN (Debtor)
Oe et

_. T. Branigan __ K. Moulding
representing Timothy P. Branigan (Trustee)

[40] Motion for Relief from Stay and Notice of Motion

as to Debtor and Co-Debtor Qamar U Hassain Re: 15811

Good Hope Road, Silver Spring, MD 20305. Fee Amount

$L81. Notice Served on 8/6/2019, Filed by U.

S. Bank Trust National Association as Trustee of

the Lodge Series III Trust, c/o SN Servicing Corp.
Objections due by 08/20/2019. with three additional

calendar days allowed if all parties are not served

electronically. Hearing scheduled for 09/16/2019

at 02:00 PM —- Courtroom 3-D. (Attachments: #s9

Exhibit C)

MOVANT : U.S. Bank Trust National Association as Trustee of the Lodge Series
III Trust, c/o SN Servicing Corp. BYR Rogeng

DISPOSITIONS ;:
Plan: Confirmed Modified Hold Interlineation:$ Mos. Converted to Ch
Denied without/with leave to amend by: Conf: Dismissed

Continued to:

 

Other Matters: (List Paper No next to ruling)

A Granted 4 Sustained Denied

Overruled Withdrawn Under Adv.
Moot Consent Dismissed
O.T.J. Fee
DECISION:
E ] Signed by Court { ] Filed by Counsel
{ ] To be prepared by:
[ ] Movant's counsel [ ] Court
[ ] Respondent's counsel [ ] Other

 

NOTES :

~\ a Wey 3 BF O Mourz. 2019

Sik: “

“Sgowire Yok “Sey in Lowy 19-1647: 10f1 eds. Atma. & \peond

BSR. . B wm AW peaod VAL Zoe Cerne

 
